DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-053455, filed on 03/20/2019.
Claim status
Claims 1-8 presented for the Examination and remain pending in the application.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/16/2020 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
          The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance.

Analysis under Step 2A (Prong One)
Independent claims 1, 7 and 8 
Claims 1, 7 and 8 recite a non-transitory computer-readable storage medium”, “a method” and “a data apparatus”, comprising: “calculating degree of correlation of a data item corresponding to a missing data value with another data item, in a case where the missing data value exists in a plurality of data records including data values corresponding to a plurality of data items, respectively”; “performing complementation of the missing data value by a recursive method based on a data item value of the other data item, in a case where the degree of correlation is larger than a predetermined correlation threshold”; and “performing complementation of the missing data value by a statistical method based on a data value other than the missing data value of a data item corresponding to the missing data value, in a case where the degree of correlation is not larger than the correlation threshold.” as drafted, are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting in the preamble and the body of the claim “…non-transitory storage medium, memory and processor to perform processing for object recognition and configured to execute a calculation” nothing in the claim element precludes the step from practically being performed in the mind. For example, a human can calculate the degree of correlation or relationship of the data item and the missing data value and performing the complementation of the missed data value by a recursive (i.e., mathematical calculation concept to define the elements in a set in terms of other elements in the set) method and performing a missing data value based on a statistical method to determine and compare the threshold values and the degree of correlation or relationship of data value (e.g., human can use pain and paper to write down the corresponding data item and the missed data value to calculate the data item and the missed data value to determine ad compare the amount of the threshold). Therefore, the recited claimed
limitations can be performed in the mind. If a claim limitations, under their broadest reasonable
interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
Analysis under Step 2A (Prong Two)
         This judicial exception is not integrated into a practical application in particular, claim 1 recites additional elements “non-transitory computer-readable storage medium and processor” claim 7 also recites additional element in the pre-amble a method implemented by “a computer” and further claim 8 recites additional elements “apparatus comprising memory, a processor to execute a calculation process” and to perform the above listed steps and process based on a calculation of items and the missing data value. The computer in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying the location and the distance, determining the configuration change, extracting the differences of the distance and generating a graph of the plurality of virtual machines in a predetermined system) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Analysis under Step 2B
       The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a
practical application, the additional element in the pre-amble and in the body of the claims “non-transitory computer-readable storage medium and processor”, a method implemented by “a computer” and further “apparatus comprising memory, a processor to execute a calculation process” are amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims (1, 7 and 8) are not patent eligible.
Dependent Claim 2
       Claim 2 recites and additional element “causing the computer to execute the process, the process including performing complementation by the statistical method, in a case where a non- missing ratio of a data item is larger than a predetermined missing threshold”. However, this step is an insignificant extra-solution activity, e.g., mere data gathering based on a statistical method to compare the ratio and the threshold value or displaying data in conjunction with the abstract idea and comparing the ratio by statistical method to visualizing the differences and this method is conventional and humans can use pen and paper to write down the comparison the missing data threshold by processing in the statistical method. Therefore, claim 2 does not provide a meaningful limitation to the abstract idea. The elements recited in claim 1, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.

Dependent Claim 3
       Claim 3 recites and additional element “causing the computer to execute the process, the process further comprising: deleting a data record including a missing data value that has not been subjected to processing of performing complementation.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering and deleting the data record by including the missing data value in conjunction with the abstract idea and this method is conventional and humans can use pen and paper to write down the record and delete data record by visualizing the result and the value of the record this method is also evidenced by Rothschild (US. Pub. No. 2004/0059518 A1) For example, Rothschild teaches in ¶ [0005] and [0128] values for missing data, and the second file shows deleted records that the processor and software deleted because a plausible missing data approximation could not be calculated. Therefore, claim 3 does not provide a meaningful limitation to the abstract idea. The elements recited in claims 1 and 2, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.
Dependent Claim 4
       Claim 4 recites and additional element “causing the computer to execute the process, the process further 17Fujitsu Ref. No.: 18-02504 comprising: processing for adjusting at least one of the correlation threshold and the missing threshold based on the number of deleted data records.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering and adjusting the threshold based on the number of the deleted data value in conjunction with the abstract idea and this method is conventional and humans can use pen and paper to write down and change or adjust the threshold value by visualizing the result and this method is also evidenced by Rothschild (US. Pub. No. 2004/0059518 A1) For example, Rothschild teaches in ¶ [0006]-[0007] that a user to generate meaningful values for missing data points and then use the approximated values in subsequent modeling steps, so that entire records, or experiments, do not have to be discarded due to missing data points. Therefore, claim 4 does not provide a meaningful limitation to the abstract idea. The elements recited in claims 1 and 3, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.

Dependent Claim 5
    Claim 5 recites additional element “wherein the process for calculating the degree of correlation includes setting a correlation value between attributes including an attribute in which a non-missing ratio is equal to or less than the missing threshold to 0.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering and calculating the threshold value in conjunction with the abstract idea and this method is conventional and humans can use pen and paper to write down the threshold value to set to 0. Therefore, claim 5 does not provide a meaningful limitation to the abstract idea. The elements recited in claim 1, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.
Dependent Claim 6
    Claim 6 recites additional element “wherein the process for calculating the degree of correlation includes weighting by using a missing ratio of a data item.” However, this step is an insignificant extra-solution activity, e.g., mere data gathering and calculating the missing data item ratio by incrementing the degree of the correlation data in conjunction with the abstract idea and this method is conventional and humans can use pen and paper to write down the increment missing data item ratio. Therefore, claim 6 does not provide a meaningful limitation to the abstract idea. The elements recited in claim 1 when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (JP. 2017/204107 A, hereinafter ZHU) in view of TAKAHASHI et al. (JP. 2011/013896 A, hereinafter TAKAHASHI).
Regarding claim 1.
        ZUH teaches a non-transitory computer-readable storage medium for storing a data complementing program which causes a processor to perform processing 5for object recognition (ZUH teaches [Page. 7, lines 1-3] in step 504, the recording apparatus 103 equivalent to the claimed “a non-transitory computer readable storage medium” used to store the statistical data to be complemented in the complement data information table 212, and ends the process), the processing comprising: calculating degree of correlation of a data item corresponding to a missing data value with another data item (ZUH teaches [Page. 13, lines 1-7] calculates an estimated value of the data that needs to be supplemented. The diagnostic device acquires both the acquired data and the estimated data from the complementary device, and diagnoses the abnormality of the sensing data. Therefore, in this embodiment, it is possible to diagnose data abnormality even with respect to sensing data that is partially missing), in a case where the missing data value exists in a plurality of data records including data values corresponding to a plurality of data items, respectively (ZUH teaches [Page. 3, lines 15-20] the recording device 103 acquires the statistical data from the base station 101 via the communication medium 102, and records the data after supplementing partially missing data and recording apparatus is characterized by determining whether or not the data needs to be supplemented based on the received statistical data, and calculating and recording a value of the data that needs to be supplemented. Also, see [Page. 7, lines 8-12]); 
           10performing complementation of the missing data value by a recursive method based on a data item value of the other data item (note that the term “recursive” has been interpreted based on ordinary and customary meaning: such meanings include: calculating values based a repeated steps using analysis. ZUH teaches [Abstract] and [Page. 2, lines 1-2] a procedure of calculating values that an analysis object item of the complementing object data may have based upon the correction result to complement missing data including short-period data and data on a system frequently changing in configuration (i.e., frequent configuration of calculating values based on analysis indicates the claimed recursive method. Also, see [Page. 7, lines 5-12] how the missing portion of the complement target data 601 includes x .sub.1 , x .sub.2..., X .sub. n calculated) and            performing complementation of the missing data value by a statistical method based on a data value other than the missing data value of a data item 15corresponding to the missing data value (ZUH teaches [Abstract] complement missing data including short-period data and data on a system frequently changing in configuration and to diagnose abnormal data and a procedure of calculating values that an analysis object item of the complementing object data may have based upon the correction result and further teaches [Page. 7, lines 8-12] that the complement target data 601 may be calculated by using a known method such as using the value of the statistical data received at the time (i.e., statistical method). But, ZUH does not include the terms “degree” and “threshold” to compare correlation results and thus, ZUH does not explicitly teach in a case where the degree of correlation is larger than a predetermined correlation threshold; and in a case where the degree of correlation is not larger than the correlation threshold.
          However, TAKAHASHI teaches in a case where the degree of correlation is larger than a predetermined correlation threshold (TAKAHASHI teaches [Page. 5, lines 8-10] and [Page. 3, lines 8-11] the user who strongly correlates with the first genre is determined as the desired genre only when the sum of values obtained by multiplying the first correlation degree and the second correlation degree by different weighting values is larger than the second threshold value and specifies two threshold values and sets them as the upper limit and the lower limit (i.e., predetermined threshold value) of the degree of correlation that is determined to be correlated between the two genres)); and in a case where the degree of correlation is not larger than the correlation threshold (TAKAHASHI teaches [Page. 2, lines 5-8 and lines 14-28] and [Page. 3, lines 8-11] in order to specify a threshold value so that the obtained cumulative program number does not exceed a certain value, the correlation degree of the genre indicating the maximum value within a range where the cumulative program number does not exceed the certain value is set as the lower limit of the threshold value. For example, the threshold value specifying unit A105 specifies two threshold values and sets them as the upper limit and the lower limit (i.e., predetermined threshold value) of the degree of correlation that is determined to be correlated between the two genres).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TAKAHASHI by including the degree of correlation which specifies two threshold values and sets them as the upper limit and the lower limit (i.e., predetermined threshold value) (Page. 2, lines 5-8 and lines 14-28] and [Page. 3, lines 8-11]) into the teachings of ZUH by including the missing data calculation by using a known method such as using the value of the statistical data system ([Abstract], [Page. 5, lines 8-10] and [Page. 3, lines 8-11]). One would have been motivated to do so since this system includes attribute correlation designation unit that calculates correlation degree between attributes of information element and the threshold value related to correlation degree which is designated and thus helps to suppressed the missing information and extract the correct information to the user in an efficient manner.

Regarding claim 2.
           ZUH in view of TAKAHASHI teaches for causing the computer to execute the process, the process including 20performing complementation by the statistical method, in a case where a non-missing ratio of a data item is larger than a predetermined missing threshold (ZUH teaches [Page. 7, lines 8-12] that the complement target data 601 may be calculated by using a known method such as using the value of the statistical data received at the time (i.e., statistical method) and further teaches [Page. 8, lines 8-13] the recording apparatus 103 designates the complementary data calculation program 209 by the calculation shown in the following equation 3 based on the ratio of r0 calculated in step 703 and r calculated in step 705 and further TAKAHASHI teaches [Page. 5, lines 7-9] the first correlation degree and the second correlation degree by different weighting values is larger than the second threshold value and further teaches in [Page. 3, lines 8-11] the threshold value specifying unit A105 specifies two threshold values and sets them as the upper limit and the lower limit (i.e., predetermined threshold value) of the degree of correlation that is determined to be correlated between the two genres).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TAKAHASHI by including a threshold value specifying unit A105 which specifies two threshold values such as, the upper limit and the lower limit (i.e., predetermined threshold value) of the degree of correlation that is determined to be correlated between the two genres ([Page. 3, lines 8-11]) into the teachings of ZUH invention. One would have been motivated to do so in order to improve the reliability of identifying the missed data based on the determined threshold value and to manage the statistical ratio of the missing data efficiently.

Regarding claim 6.
          ZUH further teaches wherein the process for calculating the degree of correlation includes weighting by using a missing ratio of a data item (ZUH teaches [Abstract] complement missing data including short-period data and data on a system frequently changing in configuration and to diagnose abnormal data and a procedure of calculating values that an analysis object item of the complementing object data may have based upon the correction result and further teaches [Page. 13, lines 3-7] complement device determines whether or not the data needs to be supplemented based on the acquired sensing data, and calculates an estimated value of the data that needs to be supplemented).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU in view of TAKAHASHI further in view of Rothschild (US. Pub. No. 2004/0059518 A1, hereinafter Rothschild).
Regarding claim 3. ZUH in view of TAKAHASHI teaches the non-transitory computer-readable storage medium according to claim 2.
         ZUH in view of TAKAHASHI does not explicitly teach for causing the computer to execute the process, the process further 25comprising: deleting a data record including a missing data value that has not been subjected to processing of performing complementation.
      However, Rothschild teaches for causing the computer to execute the process, the process further 25comprising: deleting a data record including a missing data value that has not been subjected to processing of performing complementation (Rothschild teaches in ¶ [0005] and ¶ [0128] values for missing data, and the second file shows deleted records that the processor and software deleted because a plausible missing data approximation could not be calculated).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rothschild by including the system of recording and deleting missing data ([0005] and [0128]) into the teachings of ZUH in view of TAKAHASHI invention. One would have been motivated to do so since this system allows user to generate meaningful values for missing data points and use the approximated values in subsequent modeling steps so that the entire records or experiments do not have to be discarded due to missing data points and thus, simplifies data analysis and can generate a good model with less time and with minimum cost.

Regarding claim 4.
         TAKAHASHI in view of Rothschild further teaches the non-transitory computer-readable storage medium, for causing the computer to execute the process, the process further 17Fujitsu Ref. No.: 18-02504 comprising: processing for adjusting at least one of the correlation threshold and the missing threshold based on the number of deleted data records (TAKAHASHI teaches [Page. 5, lines 8-10] the first correlation degree and the second correlation degree by different weighting values is larger than the second threshold value and [Page. 4, lines 22-27] the correlation degree of the genre indicating maximum value range and the threshold value may be a fixed value that is not very small (for example, a fixed value of about 0.1). For example, if there are not many genres that have a large degree of correlation with the first genre, the first threshold may be very small (for example, 0.01)) and further Rothschild teaches in ¶ [0005] and ¶ [0128] one way to handle missing data is to delete an entire record if a value for a single independent variable is missing data records the user chose to delete during the importing process).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rothschild by including the system of recording and deleting missing data ([0005] and [0128]) into the teachings of ZUH in view of TAKAHASHI invention. One would have been motivated to do so since this system allows user to generate meaningful values for missing data points and use the approximated values in subsequent modeling steps so that the entire records or experiments do not have to be discarded due to missing data points and thus, simplifies data analysis and can generate a good model with less time and with minimum cost.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZHU in view of TAKAHASHI further in view of Sachs et al. (US. Pub. No. 2004/0195500 A1, hereinafter Sachs).

Regarding claim 5. ZHU in view of TAKAHASHI teaches the non-transitory computer-readable storage medium according to 5claim 1.
            ZHU in view of TAKAHASHI does not explicitly teach wherein the process for calculating the degree of correlation includes setting a correlation value between attributes including an attribute in which a non-missing ratio is equal to or less than the missing threshold to 0.
         However, Sachs teaches wherein the process for calculating the degree of correlation includes setting a correlation value between attributes including an attribute in which a non-missing ratio is equal to or less than the missing threshold to 0 (Sachs teaches in ¶ [0110] and ¶ [0129] attributes, such that the substances can be expected to give easily detectable signals at known mass-to-charge ratios at (approximately) known "expected" values of index variables, such as elution times and modifications could include non-linear transformations such as setting to “0” values meeting some criteria (for example, values in the original data (i.e., non-missing) user-selected distance from a peak, or larger or smaller than either a fixed or data-dependent threshold, might be set to zero “0”).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sachs by including the system of setting the threshold value into “zero” or “0” ([0110] and [0129]) into the teachings of ZUH in view of TAKAHASHI invention. One would have been motivated to do so since this system can be employed to accurately and efficiently detect the ratio of the data when it is set to “0” in an efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455